Citation Nr: 1300845	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  06-27 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the right hip.

2.  Entitlement to service connection for arthritis of the left hip.

3.  Entitlement to service connection for arthritis of the lumbar spine.

4.  Entitlement to service connection for arthritis of the right shoulder.

5.  Entitlement to service connection for arthritis of the left shoulder.

6.  Entitlement to service connection for arthritis of the right knee.

7.  Entitlement to service connection for arthritis of the left knee.

8.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

9.  Entitlement to an increased rating greater than 50 percent for posttraumatic stress disorder (PTSD).

10.  Entitlement to an increased rating greater than 20 percent for diabetes mellitus, type II.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to June 1969 and from March 1991 to June 1991, with intervening periods of active duty for training and inactive duty for training with the Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran's claims for service connection for arthritis of the joints listed above and hypertension were remanded by the Board for additional development in June 2008.  Thereafter, by a November 2009 determination, the Board denied these claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Memorandum Decision, the Court affirmed the November 2009 Board decision with respect to the issue of entitlement to service connection for myositis and set aside the November 2009 decision with respect to the denials of service connection for hypertension and arthritis of the lumbar spine, hips, knees, and shoulders and remanded the claims for readjudication.  These issues are now before the Board once again for further consideration.

Initially, the Board notes with respect to the Veteran's bilateral shoulder and bilateral knee claims that the issue originally certified to the Board was a claim for entitlement to service connection for a generalized arthritis disorder.  As discussed in the November 2009 Board decision, a "generalized arthritis" claim had not been raised by the Veteran and the Board altered the issue to entitlement to service connection for generalized arthritis, to include arthritis of the shoulders and the knees.  The November 2011 Memorandum Decision concurred with the Board's analysis that a claim for entitlement to service connection for "generalized arthritis disorder" was not warranted based on the absence of such disorder in the VA Secretary's schedule of disabilities or in the Court's precedents and followed the Board's interpretation of the claim as involving the shoulders and knees.  Based on the foregoing, the Board has restyled the issue as claims for entitlement to service connection for arthritis of the right and left shoulder and right and left knee.

In addition, the November 2009 Board decision also noted that the June 2008 Board decision had also remanded a claim of entitlement to an initial rating in excess of 20 percent for diabetes mellitus pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, a statement of the case (SOC) was issued in June 2009, but the Veteran neither filed a VA Form 9 to perfect his substantive appeal nor otherwise indicated, either personally or through his accredited representative, that he wished to perfect an appeal as to this issue within the 60- day time limit.  The Board discussed how despite the claim being subsequently certified for appeal in September 2009 pursuant to the Court's holding in Percy v. Shinseki, 23 Vet. App. 37 (2009) the Veteran was not prejudiced by a determination that the claim had not been timely appealed to the Board, that a waiver by the Board as to the failure to file a timely substantive appeal was not warranted, and that the matter was not currently before the Board.  

Although not associated with the claims file at the time of the November 2009 Board decision, the record now includes a statement received in August 2009 requesting an increased rating for the Veteran's service-connected diabetes mellitus, type II.  Specifically, the statement indicated, "The severity of my [diabetes mellitus, type II] has increased to a level where I now take oral & Insulin medication.  In addition, I have been placed on a Restricted Diet and Regulated Activities."  This statement was not received by VA within 60 days of the June 2009 SOC and did not otherwise express disagreement with or an intent to appeal the June 2009 SOC.  Instead, the August 2009 statement indicated an intent to reopen a claim for increased rating based on the increased severity of the Veteran's diabetes mellitus condition.  The RO subsequently treated the August 2009 statement as a new claim for increased rating and not an intent to appeal the June 2009 SOC.  Significantly, neither the Veteran nor his representative has indicated that the August 2009 statement was an intent to appeal the June 2009 SOC.  Given the Veteran's and his representative's obvious familiarity with VA's appeals process and the evidence of record, the Board concludes that the August 2009 statement represented a new claim for increased rating for diabetes mellitus, type II, and not an attempt to appeal the June 2009 SOC.  See 38 C.F.R. § 20.302(b) (2012).

That said, in April 2010 the Veteran did submit a clear notice of disagreement with the April 2010 rating decision that denied his August 2009 claim for an increased rating for diabetes mellitus.  In addition, the April 2010 rating decision denied entitlement to TDIU and the April 2010 statement by the Veteran was a clear notice of disagreement as to that issue as well.  Moreover, in October 2010 the Veteran submitted a notice of disagreement with an August 2010 rating decision that denied an increased rating for the Veteran's service-connected PTSD.  As will be discussed below, these claims are remanded to afford the Veteran an SOC as to the propriety of an increased rating for diabetes mellitus and PTSD and entitlement to TDIU pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

 
The issues of entitlement to service connection for a left ankle disability and entitlement to increased ratings for bilateral feet disabilities were referred to the RO in the November 2009 Board decision.  As these issues appear not to have been addressed by the RO, the Board again refers these issues.  Finally, the Board acknowledges that in a February 2010 rating decision the RO granted entitlement to special monthly compensation based on housebound criteria for the period from December 17, 2009 to March 1, 2010.  In August 2010, however, the Veteran submitted an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  This issue, therefore, also is referred to the RO for appropriate action.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As discussed above, the Veteran is seeking entitlement to service connection for hypertension and arthritis of the lumbar spine, bilateral knees, bilateral shoulders, and bilateral hips.  The case must again be remanded.

In that regard, the November 2011 Memorandum Decision determined that the November 2008 VA examination report was inadequate as to each of the above issues.  

With respect to the hypertension claim, the Court found that the November 2011 examiner: (1) failed to provide a rationale for the opinion that the Veteran's hypertension was not caused or aggravated by diabetes mellitus, his active service, or any other service-connected condition and (2) apparently missed the implications of the prehypertensive condition noted in the service treatment records, including reserve duty records.  Specifically, the Court noted that the Veteran had, by definition, a prehypertension condition (130/78) at the time of his separation examination in June 1991, as well as on multiple additional occasions during reserve service.  The Board notes that as early as November 2001 private records indicate a diagnosis of mild arterial hypertension, which closely followed the Veteran's diagnosis of diabetes mellitus in August 2001.  

With respect to the arthritis claims, the Court found inadequate the November 2008 examiner's rationale that arthritis of the joints other than the lumbar spine were not likely related to or aggravated by the Veteran's active service or service-connected conditions because "[t]here is no documentation of any chronic joint conditions in the veteran's available active service medical records."  The Court noted that such a rationale would negate the principle expressed in 38 C.F.R. § 3.303(d) that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  As to the negative opinion expressed as to the lumbar spine claim, the Court concluded that the November 2008 examiner failed to provide any rationale.

In addition, the November 2011 Memorandum Decision noted that the Veteran's DD-214 and personnel records from his second period of active service were not of record, which could help demonstrate the Veteran's assertions that he was a parachutist during this period of service.  In that regard, while the Court found that the Board accepted that the Veteran was involved in combat operations and, therefore, was required to accept his assertions as to his claimed parachute jumps in the Persian Gulf pursuant to the provisions of 38 U.S.C.A. § 1154(b), the Veteran's combat service discussed by the Board in its November 2009 decision stemmed from his first period of service in Vietnam in the 1960s.  Furthermore, the presumptions afforded by 38 U.S.C.A. § 1154(b) are not applicable if the representations are not consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C.A. § 1154(b) (West 2002).  As such, the question of whether the Veteran was involved in parachute jumps during his Persian Gulf service in 1991 remains potentially relevant.  As such, the Board concludes that efforts should be made to obtain the Veteran's DD-214 and personnel records from his second period of active service from March 1991 to June 1991.

Also, the RO/AMC should take the opportunity to associate with the claims file the Veteran's VA treatment records from July 2010 to the present.

Finally, as discussed above, an April 2010 rating decision denied entitlement to an increased rating greater than 20 percent for diabetes mellitus, type II, and entitlement to TDIU.  The Veteran, in an April 2010 statement, disagreed with those denials.  The statement constitutes a "notice of disagreement" (NOD) as defined under the regulations.  See 38 C.F.R. § 20.201 (2012).  Moreover, an August 2010 rating decision denied an increased rating greater than 50 percent for PTSD and the Veteran submitted a timely NOD to that rating decision in October 2010.

Accordingly, the above claims also must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all medical records and hospitalization records for the Veteran's condition from all applicable VA medical facilities from July 2010 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  Obtain the Veteran's DD-214 and other personnel records for his second period of active service, from March 1991 to June 1991.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such records.

3.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA examination for his claimed hypertension.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and obtaining all appropriate diagnostic tests, the examiner should render an opinion as to whether it is at least as likely as not that any diagnosed hypertension disability: (1) was incurred in or is otherwise related to the Veteran's military service or (2) was caused or aggravated by the Veteran's service-connected PTSD; diabetes mellitus, type II; or any other service-connected disability.  In that regard, the examiner should consider, and discuss as appropriate, the Veteran's prehypertension blood pressure readings at separation from service in June 1991, as well as in his reserve records.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided. 

4.  After the directives of 1. and 2. above are completed, to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed arthritis of the lumbar spine, bilateral shoulders, bilateral knees, and bilateral hips.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and obtaining all appropriate diagnostic tests, the examiner should render an opinion as to whether it is at least as likely as not that any diagnosed lumbar spine, shoulder, knee, or hip disability was incurred in or is otherwise related to the Veteran's military service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.  In that regard, the mere absence of documented chronic joint conditions in the service treatment records is not a sufficient rationale.

5.  After the above is complete, readjudicate the Veteran's service connection claims.  If one or more of the claims remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

6.  Provide the Veteran with an SOC as to the issues of entitlement to an increased rating greater than 20 percent for diabetes mellitus, type II, entitlement to an increased rating greater than 50 percent for PTST, and entitlement to TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of one or more of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2012).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



